United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3833
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Thomas Lindley,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 1, 2012
                                Filed: June 28, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Thomas Lindley pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g) and 924(a)(2). The district court1 concluded that he
was an armed career criminal, see 18 U.S.C. § 924(e)(1), and sentenced him to 180
months in prison, the statutory minimum. On appeal, Lindley’s counsel has filed a
brief under Anders v. California, 385 U.S. 738 (1967), and seeks to withdraw. After
careful review, we affirm.


      1
       The HONORABLE PAUL K. HOLMES, III, Chief Judge, United States
District Court for the Western District of Arkansas.
      In the Anders brief, counsel argues that Lindley’s prior offenses were not
violent felonies because his family members were the victims in at least two of
Lindley’s four burglary convictions, and his robbery conviction did not involve a
weapon. This argument fails. See 18 U.S.C. § 924(e)(2)(B); United States v. Sawyer,
588 F.3d 548, 556 (8th Cir. 2009); United States v. Williams, 537 F.3d 969, 971 (8th
Cir. 2008). We also find no merit to counsel’s argument that the court treated the
Guidelines as mandatory, given that the court sentenced Lindley to the statutory
minimum sentence and lacked the authority in these circumstances to depart below
the minimum. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we
affirm the district court’s judgment, and we grant counsel leave to withdraw.
                        ______________________________




                                        -2-